          Case 1:08-cr-01137-RJS Document 202 Filed 05/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                             No. 08-cr-1137-1 (RJS)
                                                                    ORDER
 RAFAEL MERCEDES VALDEZ,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On May 18, 2020, the Court received a letter written in Spanish by Defendant Rafael

Mercedes Valdez. (Doc. No. 201.) The Court subsequently directed the Interpreters Office to

prepare an English translation of that letter for the Court’s review (attached hereto). Having

reviewed that English translation, the Court is unable to determine what relief Defendant seeks.

Accordingly, the Court will not take any action with respect to Defendant’s letter at this time.

Should Defendant require assistance from the Court, he must submit a more particularized letter

setting forth the precise nature of his request. In addition, any further letters that Defendant

submits to the Court should be in English, as the Court has previously ordered (Doc. No. 184).

SO ORDERED.

Dated:          May 26, 2020
                New York, New York


                                                    RICHARD J.  J SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
            Case 1:08-cr-01137-RJS Document 202 Filed 05/26/20 Page 2 of 2



                                        [TRANSLATION]
[Stamp:
RECEIVED 2020 MAY 12 PM 12:05
CLERK’s OFFICE
U.S. COURT OF APPEALS]


                                                         April 20, 2020

From:           Rafael A. Mercedes Valdez
Register:       86402-004 (Case CR-08-1137 RJS)                  [Stamp:
Prison:         North Lake Correctional Facility                 RECEIVED 2020 MAY 8 PM 1:49
                P.O. Box 1500                                    CLERK’S OFFICE
                Baldwin, Michigan 49303                          U.S. COURT OF APPEALS]



Attention:
United States District Court
Chambers of Judge Richard J. Sullivan
U.S. Courthouse
40 Foley Square
New York, New York 10007

I am asking that the 7-day reduction be applied to my sentence of August 24, 2011, before the
Honorable Richard J. Sullivan (case: Cr 08-01137 RJS); or if you could please let me know who
I can contact to address this.

Thank you very much.

Sincerely,

Rafael A. Mercedes [signature]




[Translated 5/19/2020 by SDNY Interpreters Unit (P. Gold)]
